          Case 2:21-cv-00122-SB-PLA Document 4 Filed 01/07/21 Page 1 of 1 Page ID #:26
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER


 Rachele R. Byrd (190634)
 WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
 750 B Street, Suite 1820, San Diego, CA 92101
 Tel: 619-239-4599; Fax: 619-234-4599




 ATTORNEY(S) FOR:    Plaintiff Shiva Stein
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Shiva Stein                                                                    CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
Anworth Mortgage Asset Corporation, Joseph E.
                                                                                              CERTIFICATION AND NOTICE
McAdams, Joe E. Davis, Robert C. Davis, Mark S.
                                                                                                OF INTERESTED PARTIES
Maron, Lloyd McAdams, and Dominique Mielle                                                          (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                 Plaintiff Shiva Stein
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST
Shiva Stein                                                                   Plaintiff

Anworth Mortgage Asset Corporation                                            Defendants
Joseph E. McAdams
Joe E. Davis
Robert C. Davis
Mark S. Maron
Lloyd McAdams
Dominique Mielle




         1/7/2021                                          /s/ Rachele R. Byrd
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff Shiva Stein


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
